Citation Nr: 1456700	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo, including as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  He recently passed away in August 2014.

This matter comes before the Board of Veterans' Appeals (Board/BVA) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was previously remanded by the Board in February 2012 to provide the Veteran with a hearing at the RO before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  That hearing took place in July 2012, and a copy of the hearing transcript has been associated with the claims file.  Notably, in February 2013 statements, the Veteran and his representative requested another Travel Board hearing for this claim on appeal.  However, the Board instead remanded the claim in May 2013 for further evidentiary development only, noting that a hearing on the claim had already been held.

A portion of the Veteran's records are contained in Virtual VA and the Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process. The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits. Any future consideration of this appellant's claims should take into consideration the existence of this electronic record.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran submitted a July 2013 response to a supplemental statement of the case (SSOC) which included a written statement that he is withdrawing his claim of entitlement to service connection for vertigo.


CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal concerning the claim of entitlement to service connection for vertigo.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).

Here, in a July 2013 written statement, so prior to the promulgation of a decision in this appeal, the Veteran indicated he was withdrawing his claim of entitlement to service connection for vertigo.  Consequently, there remain no allegations of errors of fact or law for appellate consideration concerning this claim.  Accordingly, the Board does not have jurisdiction to review the claim and it is summarily dismissed.


ORDER

The appeal concerning the claim of entitlement to service connection for vertigo is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


